 Case 1:19-cr-00286-AMD Document 56 Filed 04/17/20 Page 1 of 7 PageID #: 479
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
EAG/NS/MCM                                         271 Cadman Plaza East
F. #2019R00029                                     Brooklyn, New York 11201



                                                   April 17, 2020


By Email and ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Robert Sylvester Kelly
                      Criminal Docket No. 19-286 (S-3) (AMD)

Dear Judge Donnelly:

               Pursuant to the Court’s April 16, 2020 Order, the government respectfully
submits this letter in opposition to defendant Robert Kelly’s Renewed Emergency Motion for
Release based on “changed circumstances” related to the COVID-19 pandemic at the
Metropolitan Correctional Center in Chicago, Illinois (“MCC Chicago”). (See ECF Docket
No. 55 (“Mot.”) at 1). For the reasons set forth below, the motion should be denied.

I.     The Court’s April 7, 2020 Order

               On April 7, 2020, the Court denied the defendant’s March 26, 2020 emergency
bail motion, finding, inter alia, that the defendant (1) “ha[d] not demonstrated that he is
within the group of people the Centers for Disease Control and Prevention [(“CDC”)] has
categorized as most at-risk for contracting COVID-19;” and (2) continues to pose a risk of
flight and a danger to the community, “particularly to prospective witnesses.” (ECF Docket
No. 53 (“4/7/20 Order”) at 2-4 (internal quotation marks omitted)). The Court further noted
that the defendant is “fifty-three years old, twelve years younger than the cohort of ‘older
adults’ defined by the CDC as at high risk for severe illness from COVID-19.” (4/7/20
Order at 2-3). And, he suffers from no medical condition “that places him at higher risk of
severe illness.” (Id. at 3). Finally, the Court did not find that the protective measures put in
place by the Bureau of Prisons (“BOP”) sufficiently interfered with the defendant’s ability to
prepare for his defense with counsel to warrant his release. (Id.)
    Case 1:19-cr-00286-AMD Document 56 Filed 04/17/20 Page 2 of 7 PageID #: 480



              None of these circumstances have changed and the permanent order of
detention should remain in place.

II.     The Defendant Remains a Flight Risk and a Danger to the Community

               The defendant’s renewed motion for bail does not credibly address the Court’s
finding that he continues to pose a flight risk and a danger to the community. The defendant
simply repeats arguments he has made in prior bail applications – arguments that have been
previously addressed by the government, as well as considered and rejected by the Court. 1

                 Indeed, the defendant’s assertion that he can be trusted to abide by any
conditions of release set by the Court because he previously did so while awaiting his state
court trial in Cook County, Illinois 2 is absurd and belied by the record. (See Mot. at 3 (“This
Court should also strongly weigh the fact that, years ago and prior to his acquittal on all then
pending State charges, Mr. Kelly did exactly as he was ordered to do by that court while on
bond, including but not limited to appearing at each and every court appearance. This Court
should strongly consider that history of compliance by Mr. Kelly . . . .”)). The indictment the
defendant currently faces in the Northern District of Illinois includes charges that the
defendant participated in a long-running conspiracy to obstruct justice and a conspiracy to
receive child pornography, including during the years that the defendant was on bail awaiting
trial in his Cook County case. See United States v. Robert Kelly, 19-CR-567 (HDL)
(N.D. Ill.), ECF Docket No. 93 (Superseding Indictment) at 5-16 (charging the defendant in
Count Five with obstruction of justice conspiracy involving coercing, threatening and bribing
potential witnesses who could testify against him); id. at 17 (charging the defendant in Count
Six with conspiring to receive child pornography between 2001 and 2007). The Northern
District of Illinois indictment also charges the defendant with receiving child pornography in
2007, while on bail awaiting trial. Id. at 19 (Count Eight). Likewise, the indictment in this
District alleges crimes that occurred while the defendant was on bail awaiting trial in his
Cook County case. See ECF Docket No. 43 (S-3 Indictment) at 6-8 (Racketeering Acts
Three and Four of Count One, which allege kidnapping and Mann Act violations).

                As a result, there is probable cause to believe that the defendant committed at
least five serious crimes while on bail awaiting trial in Cook County. Far from suggesting
the defendant should be released on bail, a consideration of the defendant’s “history of
compliance” leads to the inexorable conclusion already reached by the Court: the defendant
is a danger to the community and his release presents a serious risk of obstruction. Indeed,

1
 The government will not repeat its arguments in this regard here and instead incorporates
by reference its July 12, 2019 detention memorandum, its October 2, 2019 response to the
defendant’s motion for bail, and its March 27, 2020 response to the defendant’s emergency
motion for bail.
2
  On June 5, 2002, a grand jury in the Circuit Court of Cook County, Illinois returned an
indictment charging the defendant with 21 counts of child pornography. Trial in the matter
began on May 20, 2008, and concluded with the defendant’s acquittal on June 13, 2008.


                                               2
 Case 1:19-cr-00286-AMD Document 56 Filed 04/17/20 Page 3 of 7 PageID #: 481



refraining from the commission of further crimes is perhaps the most basic condition of
pretrial release. The defendant has shown a complete inability to abide by that condition.

                Moreover, the Second Circuit has viewed measures suggested by the
defendant, such as home detention and electronic monitoring, (see Mot. at 2-3), as
insufficient to protect the community against dangerous individuals. In United States v.
Millan, the Second Circuit held that:

              Home detention and electronic monitoring at best elaborately
              replicate a detention facility without the confidence of security
              such a facility instills. If the government does not provide staff
              to monitor compliance extensively, protection of the community
              would be left largely to the word of [the defendants] that [they]
              will obey the conditions.

4 F.3d 1039, 1048-49 (2d Cir. 1993) (citations and internal quotations omitted). See also
United States v. Orena, 986 F.2d 628, 632 (2d Cir. 1993) (“electronic surveillance systems
can be circumvented by the wonders of science and of sophisticated electronic technology”)
(internal quotation marks and citations omitted). And unlike a detention facility, the
government would not have the means to effectively stop the defendant from obtaining and
using an unauthorized cellular telephone or digital device to communicate with others and
carry out additional crimes, including obstruction.

               In recognition of the Second Circuit’s dim view of the effectiveness of home
detention and electronic monitoring, courts in the Eastern District of New York have denied
dangerous defendants bail. See, e.g., United States v. Cantarella, 2002 WL 31946862, at *3-
4 (E.D.N.Y. 2002) (Garaufis, J.) (adopting “principle” of “den[ying] bail to ‘dangerous’
defendants despite the availability of home detention and electronic surveillance and
notwithstanding the value of a defendant’s proposed bail package”); United States v.
Agnello, 101 F. Supp. 2d 108, 116 (E.D.N.Y. 2000) (Gershon, J.) (“[T]he protection of the
community provided by the proposed home detention remains inferior to that provided by
confinement in a detention facility[.]”); United States v. Masotto, 811 F. Supp. 878, 884
(E.D.N.Y. 1993) (rejecting bail because “the Second Circuit appears to be saying to us that in
the case of ‘dangerous defendants’ the Bail Reform Act does not contemplate the type of
conditions suggested by this Court [including home confinement and electronic monitoring]
and that, even if it did, the conditions would not protect the public or the community, given
the ease with which many of them may be circumvented”).

                It is also disingenuous for the defendant to suggest that he has “no means to go
anywhere.” (Mot. at 3). He continues to have a significant network of individuals available
to assist him. Indeed, many of those individuals attempt to do the defendant’s bidding by
regularly posting and appearing in videos on the internet and publishing on social media in
support of the defendant and overtly trying to intimidate the defendant’s accusers.
Moreover, the defendant still has the financial means to flea and commit obstruction. In the
first quarter of 2020 alone, the defendant received over $200,000 in royalty proceeds.


                                               3
    Case 1:19-cr-00286-AMD Document 56 Filed 04/17/20 Page 4 of 7 PageID #: 482



III.    Release Continues to Be Unwarranted Under the “Compelling Reason” Clause

                The defendant argues that he should be released on bail because there are now
inmates and staff at MCC Chicago who have tested positive for COVID-19. (Mot. at 1). He
further asserts that he and rest of the inmate population at the facility are “experiencing
tremendous stress and anxiety in light of” these developments. (Id. at 2). The government
recognizes that the COVID-19 pandemic is serious and may cause inmates at MCC Chicago
– and the public at large – stress and anxiety. Standing alone, however, these are not
“compelling reasons” justifying the defendant’s release under 18 U.S.C. § 3142(i).

               The Bail Reform Act, 18 U.S.C. § 3142(i), provides that a “judicial officer
may, by subsequent order, permit the temporary release of [a] person, in the custody of a
United States marshal or another appropriate person, to the extent that the judicial officer
determines such release to be necessary for preparation of the person’s defense or for another
compelling reason.” As Judge Garaufis recently noted in rejecting an application similar to
the instant motion, “[t]his provision has been used sparingly to permit a defendant’s release
where, for example, he is suffering from a terminal illness or serious injuries.” United States
v. Hamilton, No. 19-CR-54-01 (NGG), 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20, 2020)
(citations omitted).

               While it is true that MCC Chicago now has inmates who have tested positive
for COVID-19, 3 it remains the case that the defendant does not have any medical conditions
that place him in a high-risk category should he contract COVID-19. Nor does his age or
any other factor make him uniquely situated with respect to the risk of infection of
COVID-19. Rather, the defendant argues that the general risks posed by COVID-19 to MCC
Chicago inmates warrants his release.

              As set forth in the government’s response to the defendant’s prior emergency
motion for bail, the BOP has implemented national measures to mitigate the spread of
COVID-19 within prisons. See Federal Bureau of Prisons COVID-19 Action Plan, available
at https://www.bop.gov/resources/news/20200313_covid-19.jsp. Over the past several
weeks, the BOP announced the immediate implementation of additional phases of its
COVID-19 Action Plan. Pursuant to Phase 4, on March 26, 2020, the BOP updated its
quarantine and isolation procedures to require all newly admitted inmates to the BOP,
whether in a sustained community transition area or not, be assessed using a screening tool
and temperature check, and to require asymptomatic inmates be placed in quarantine for a
minimum of 14 days or until cleared by medical staff. 4 Symptomatic inmates are placed in


3
 Based on information received from legal counsel at MCC Chicago, as of April 16, 2020,
nine inmates had tested positive for COVID-19. None of these inmates were housed in the
defendant’s housing unit.
4
 See https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last
visited Apr. 17, 2020).


                                               4
    Case 1:19-cr-00286-AMD Document 56 Filed 04/17/20 Page 5 of 7 PageID #: 483



isolation until they test negative for COVID-19 or are cleared by medical staff as meeting
CDC criteria for release from isolation.

             On April 1, 2020, the BOP announced the immediate implementation of Phase
5 of its COVID-19 Action Plan, which included the following measures: 5

     • For a 14-day period, inmates in every institution will be secured in their assigned
       cells/quarters to decrease the spread of the virus. This modification to the action plan
       is based on health concerns, not disruptive inmate behavior.

     • During this time, to the extent practicable, inmates should still have access to
       programs and services that are offered under normal operating procedures, such as
       mental health treatment and education.

     • In addition, the Bureau is coordinating with the United States Marshals Service to
       significantly decrease incoming movement during this time.

     • Limited group gathering will be afforded to the extent practical to facilitate
       commissary, laundry, showers, telephone, and Trust Fund Limited Inmate Computer
       System access.

                Further, as of April 10, 2020, all staff members and inmates at MCC Chicago
are wearing face masks for further protection. Most recently, as of April 13, 2020, the BOP
implemented Phase Six of its Action Plan. Phase Six extends until May 18, 2020 the
previously-adopted limitations on inmate movement, the suspension of social and legal
visits, and the requirement of a 14-day quarantine for all new intakes, detainees, writ returns,
parole violators, and hospital returns (even if asymptomatic), in addition to any close
contacts of a confirmed or suspected case of COVID-19. 6 Phase Six also provides that any
inmate with COVID-19 symptoms or a fever shall be isolated in a single cell with specific
test-based and symptom-based strategies for release from isolation; that all staff and
contractors must wear personal protective equipment; and that all staff and inmates should
wear face coverings. As a result of these provisions, in addition to inmates who have
displayed symptoms of COVID-19 or who have tested positive for COVID-19 being placed
in isolation, the units in which these inmates were housed have been quarantined.

              In addition to implementing the various phases of the BOP Action Plan, MCC
Chicago also has doctors and nurses who monitor and provide care onsite to inmates. They
continue to make daily rounds should the defendant decide to seek medical assistance for

5
 See https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last visited
Apr. 17, 2020).
6
  See https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf
(last visited Apr. 17, 2020); https://prisonology.com/wp-content/uploads/2020/04/COVID-
19-Phase-6-Plan-2020-04-13.pdf (last visited Apr. 17, 2020).


                                                5
 Case 1:19-cr-00286-AMD Document 56 Filed 04/17/20 Page 6 of 7 PageID #: 484



whatever reason. Inmates who need intensive treatment that cannot be provided inside the
facility are transported to community hospitals in the event of an emergency. And in the
unfortunate event that defendant becomes infected with COVID-19, he would be quarantined
and monitored, and receive any needed treatment, consistent with the CDC’s guidelines.

                While the government recognizes the seriousness of COVID-19 and the
increased risk to certain federal prisoners, a generalized risk alone does not justify releasing
the entire BOP population, much less a prisoner being held for racketeering charges
involving crimes against specified victims and with a history of obstructing justice and
violating his bail conditions by committing serious crimes. Simply residing in MCC
Chicago – even where a limited number of inmates have tested positive for COVID-19 –
cannot be a basis for being released. Because the defendant is not uniquely situated with
respect to the risk of infection of COVID-19, his general circumstances do not overcome the
significant danger and flight risk he would pose if released.

                  Indeed, this is the conclusion reached by a growing body of decisions in this
district and the Southern District of New York rejecting applications for bail in serious cases
based on generalized assertions relating to COVID-19. See, e.g., United States v. Mattei, 19-
CR-283 (WFK) (E.D.N.Y. Apr. 16, 2020), ECF Docket No. 22 at 7-8 (denying bail motion
for defendant who posed flight risk and danger noting that defendant “fail[ed] to allege any
unique factors or circumstances warranting his temporary release beyond general concerns
and risks of the COVID-19 pandemic” and finding that “general concerns and risks related to
the COVID-19 pandemic do not constitute a ‘compelling reason’ warranting release under 18
U.S.C. § 3142(i)”); United States v. Amador-Rios, 18-CR-398 (RRM) (E.D.N.Y. Apr. 12,
2020), ECF Docket No. 99 at 5 (denying bail motion for dangerous defendant who asserted
generalized fear of COVID-19 at MDC Brooklyn, where inmates had tested positive, and
noting that defense arguments did not account for “the actual steps that the Federal Bureau
of Prisons has taken both nationally and locally to mitigate the spread of COVID-19 within
all of its facilities, and specifically, within the MDC where [the defendant] is housed”)
(emphasis in original); United States v. Scorcia, No. 19-CR-442 (ILG), ECF No. 254
(E.D.N.Y. Mar. 27, 2020) (ruling that court had already determined defendant was a danger
to the community and declining to release defendant based on COVID-19 pandemic for 54-
year-old who cited poor health and claimed restrictions at MDC interfered with ability to
prepare a defense); United States v. Lipsky, No. 19-CR-203 (NGG), Mar. 24, 2020 Order
(E.D.N.Y.) (declining to release defendant, previously detained as a danger to the
community, based on general risks of COVID-19 pandemic); United States v. Amato, No.
19-CR-442 (ILG), ECF No. 237 (E.D.N.Y. Mar. 20, 2020) (ruling that court had already
determined defendant was a danger to the community and declining to release 61-year old
defendant with asthma based on COVID-19 pandemic); United States v. Hamilton, No. 19-
CR-54 (NGG) 2020 WL 1323036, at *1-2 (E.D.N.Y. Mar. 20, 2020) (declining to release
defendant charged with two counts of murder while engaged in narcotics trafficking who had
sought release due to the COVID-19 pandemic based on defendant’s “advanced age and
medical conditions,” finding that defendant had not “met his burden to rebut the presumption
of danger to the community that attaches based on” the charged acts of violence); United
States v. Landji, 2020 U.S. Dist. LEXIS 59954, at *16-17 (S.D.N.Y. Apr. 5, 2020) (denying


                                               6
 Case 1:19-cr-00286-AMD Document 56 Filed 04/17/20 Page 7 of 7 PageID #: 485



bond for a 58-year-old non-violent defendant with certain medical conditions, noting there
was no “basis for this Court to find that [the defendant] is more susceptible to COVID-19
than other inmates”); United States v. Marte, No. 19-CR-795 (SHS), 2020 WL 1505565, at
*1 (S.D.N.Y. Mar. 30, 2020) (denying bond for a “long time smoker” defendant who was an
“alleged leader of [an] oxycodone conspiracy,” noting that “the community in its entirety” is
facing the pandemic); United States v. Bradley, 19-CR-632 (GBD), ECF No. 25 (S.D.N.Y.
Mar. 25, 2020) (denying bail application for inmate detained in MCC on controlled
substances and firearm charges who had recently experienced a stroke and had high blood
pressure); United States v. Rivera, 20-CR-6 (JSR), Mar. 25, 2020 Order (S.D.N.Y.) (denying
bail application for inmate detained in MCC on controlled substance charge who had a
childhood history of asthma); United States v. White, 19-CR-536 (KC), Mar. 25, 2020 Order
(S.D.N.Y.) (denying bail application for inmate detained at Valhalla on controlled substance
and Hobbs Act charges with history of whooping cough); United States v. Acosta, 19-CR-
848 (NRB), ECF No. 14 (S.D.N.Y. Mar. 25, 2020) (denying bail application for inmate
detained in MCC that “reli[ed] mainly on a form letter proffering general reasons to release
inmates because of the spread of the COVID-19 virus).

                Nor do the mitigation efforts put in place by BOP, principally the limitations
on legal visits, justify the defendant’s release. (See Mot. at 3-4). The defendant’s trial has
now been adjourned, with jury selection scheduled to commence on September 29, 2020.
“[A]s conditions return to normal, the defendant and his lawyers will [now] have additional
time to prepare for trial” and “the defendant can continue to contact his attorneys by phone
and email during this crisis.” (4/7/20 Order at 3). Indeed, given the restrictions in effect in
Illinois limiting person-to-person contact even were the defendant no longer in custody, the
defendant and his counsel would still be limited to communicating by telephone.

IV.    Conclusion

                For the reasons stated herein and in the government’s prior submissions
related to the defendant’s detention, the defendant’s renewed emergency motion for release
should be denied.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:       /s/
                                                    Elizabeth Geddes
                                                    Nadia Shihata
                                                    Maria Cruz Melendez
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6430/6295/6408
cc:    Defense Counsel (by ECF)
       Clerk of Court (AMD) (by ECF)


                                               7
